Citation Nr: 0702098	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  01-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to October 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, that declined to reopen the claim for service 
connection for lumbar spine disability.  In November 2002, 
the Board reopened the issue of service connection for lumbar 
spine disability.  

The Board most recently remanded matter to the RO via the 
Appeals Management Center (AMC) in March 2006 in order to 
cure specified due process defects.  The matter was returned 
to the Board in June 2006 for final appellate consideration.  

The record shows that the veteran was afforded a personal 
hearing before a Veterans Law Judge in August 2002.  That 
judge is no longer employed by the Board.  The veteran was 
apprised of this fact in a letter from the Board and provided 
the opportunity to exercise his right to testify at a new 
hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 (2006).  In a response received 
by the Board in February 2006, the veteran indicated that he 
wished to testify at a videoconference hearing at the RO 
before a Veterans Law Judge.  A videoconference hearing was 
conducted between the veteran and the undersigned Veterans 
Law Judge in June 2006.  Transcripts of both hearings are 
associated with the claims file.


FINDING OF FACT

A disability of the lumbar spine, to include arthritis, was 
not manifested in service or within one year of service 
discharge; and, the preponderance of the evidence is against 
the finding of a medical nexus between the veteran's current 
lumbar spine disability and any incident, accident, or injury 
occurring during his active service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
following the initial unfavorable agency decision in November 
2000.  The RO notice letters dated in October 2004, April 
2005, June 2005, November 2005, and March 2006 informed the 
veteran that he could provide evidence to support his claim 
for service connection or location of such evidence and 
requested that he provide any evidence in his possession.  
The notice letters notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   The VCAA notice mailed to the 
veteran in March 2006 fully addressed the "Dingess" 
requirements.

Recognition is also given to the fact that the VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical and VA and non-VA treatment records are on 
file.  A decision from the Social Security Administration 
(SSA) and the records considered by the SSA in making its 
decision have been obtained as well.  The veteran was 
afforded a VA examination in November 2004 for the purpose of 
determining the nature and etiology of his lumbar spine 
disability.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran claims that his current lumbar spine disability 
(characterized as residuals of a laminectomy of the lumbar 
spine with fusion of L4-S1) was the result of a lumbar spine 
injury he suffered during his active service.  Specifically, 
he argues that his lumbar spine disability was caused by 
multiple spinal taps/punctures that were conducted in service 
as part of an evaluation for a seizure disorder.  He states 
that he has experienced chronic low back and lumbar spine 
problems since that time.

According to 38 U.S.C. § 7104, Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The veteran's service medical records reflect normal findings 
regarding the spine on the May 1964 enlistment examination.  
The veteran denied potentially relevant symptoms on an 
accompanying report of medical history.  In July 1966, the 
veteran was hospitalized following a second "black out" 
episode. Two lumbar punctures were performed during his 
hospitalization.  A third lumbar puncture was performed about 
a week later.  During this procedure, the veteran blacked out 
and fell to the floor when he left the examining table where 
the puncture was done.  He was examined 30 seconds after this 
incident, at which time his only complaint was of dizziness.  
It was decided that he should be readmitted for further 
evaluation and he remained hospitalized for almost a month.

An August 1966 hospital discharge report reflects that during 
a comprehensive neurological evaluation and physical 
examination, there was a finding of some diminished sense 
noted in the left lower extremity.  No significant 
neurological findings or findings indicative of a lumbar 
spine pathology were otherwise noted.  The veteran underwent 
another (fourth) lumbar puncture while hospitalized.  He was 
also noted to have had psychiatric and neurological 
consultations during his hospital stay and the medical 
opinion was that the veteran's episodes of syncope were of a 
psychophysiologic origin and did not represent any primary 
brain or spinal cord disease.  The service medical records 
documenting the multiple lumbar punctures do not reflect any 
complaints of back pain after any of these procedures.

The report of a September 1966 Medical Board conducted when 
the veteran was age 19 notes that the he was unfit for 
further service due to an emotional disorder, psychoneurotic 
in type, and that his syncopal episodes were not symptoms of 
a primary spinal cord disease.

The first post-service medical evidence of a back disability 
is found in a May 1974 health insurance claims form/attending 
physician's statement, signed by J. Beuker, M.D., noting a 
diagnosis of a ruptured disc, with the onset of the present 
episode reported as February 1974.  The veteran gave a 
history of problems with his back since age 19, and it was 
noted that he was scheduled for surgery.  A similar document 
of July 1974 reflects that the veteran underwent spinal 
fusion and laminectomy in June 1974.  VA treatment records 
dated in April 1980 diagnose osteoarthritis of the lumbar 
spine.  In other words, the first evidence of a lumbar spine 
disability is not until 1974 and the first evidence of 
osteoarthritis is not until the 1980s.

In sum, the Board finds that there is no evidence of a lumbar 
spine disability, to include arthritis, in service.  There is 
also no evidence of degenerative arthritis of the lumbar 
spine within one year of service discharge.  Again, the first 
post-service evidence of any type of low back disability is 
not until February1974, which is over seven years post-
service.  The threshold question therefore is whether there 
is sufficient medical evidence to show an etiological link 
between the veteran's current lumbar spine disability and his 
active service.  The Board finds that the preponderance of 
the evidence is against this aspect of the veteran's claim, 
as well.

The evidence submitted in favor of the veteran's claim 
includes lay statements by the veteran, his wife, 
acquaintances, and coworkers, received in June 1978, that 
reflect that the veteran did not complain of any back 
problems when he entered the service, but that when he 
returned from service he had back complaints that persisted.  
Although they are capable of describing the symptoms they 
observed, or in the veteran's case that he experienced, the 
veteran's medical opinion, and those of his wife, friends, 
and coworkers, are accorded no probative weight, as neither a 
layperson nor the Board is competent to supplement the record 
with unsubstantiated medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Also of record is a June 1978 letter to VA, from Dr. Beuker, 
an orthopedic surgeon, indicating the veteran was seen in 
April 1974 for complaints of discomfort in his low back, left 
hip and left leg, reportedly present for approximately two 
months.  The veteran was said to have had previous problems 
with his back, starting at age 19, with many episodes of pain 
since then that would last about 2 days.  He gave a history 
of chiropractic treatment in 1967.  Dr. Beuker noted that the 
veteran underwent a laminectomy and spinal fusion for a disc 
rupture at L4 on the left.  

Similarly, the report of a January 1980 VA examination 
reflects a medical history of lumbar laminectomy fusion 
surgery.  It was noted that the veteran's back pain began in 
service in "1967," with surgery in 1974 and constant back 
pain postoperatively.  

To the extent it may argued that the records from Dr. Beuker 
and the January 1980 VA examination report support a nexus 
between the veteran's current back condition and his service, 
the Board emphasizes that medical history provided by the 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In both 
instances, the veteran was merely noted to have given a 
history of low back pain since active service.  The probative 
value of these records is therefore significantly diminished.

The veteran submitted an Internet article from Web MD Health, 
which discusses lumbar punctures, including the possible side 
effects.  The article states that approximately 1 in 1,000 
people experience some minor nerve injury which usually heals 
on its own with time.  Reportedly, there also is a "slight 
risk" of infection, bleeding within the spinal canal or 
damage to the cartilage between the vertebrae.  An Internet 
article from Management Techniques Incorporated contained 
nearly identical information about the risks of a lumbar 
puncture.   The Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  
The treatise evidence submitted by the veteran, however, is 
not accompanied by the opinion of any medical expert.  Rather 
it is accompanied solely by statements from the veteran, who 
as a layperson, is not competent to provide a medical 
opinion.  See Espiritu v. Derwinski.

Finally, in a report dated in April 2001, G. Olsen, D. O., 
indicated that the veteran provided a history of chronic low 
back pain since 1966, following four successive spinal taps 
to investigate a possible seizure disorder.  He stated that 
prior to that time, he had had no back problems.  Dr. Olsen 
noted that the veteran had recently been put on disability 
from Chevron due to increasing back pain.  Following a 
physical examination, the impression rendered was failed back 
syndrome. Dr. Olsen noted that chronic low back pain 
following fusion was not uncommon and was probably 
multifactorial.  Possible causes were fusing the wrong 
vertebrae or having the wrong initial diagnosis.  Dr. Olsen 
also stated that it was "possible" that the veteran's back 
problems were the result of the lumbar punctures he underwent 
at age 19, although there was no way to be certain that this 
was the cause.  There is no indication that the veteran's 
claims file was reviewed as part of the examination.  

Dr. Olsen subsequently stated, in an October 2001 letter, 
"it was as likely as not" that the his back problems 
(failed back syndrome) were the result of the lumbar 
punctures he received on active duty.  Dr. Olsen did not 
provide any rationale for his opinion.  Nevertheless, the 
October 2001 statement from Dr. Olsen represents the only 
competent medical evidence linking the veteran's current 
lumbar spine disability to his active service (lumbar spine 
punctures).

The medical evidence weighing against the veteran's claim 
includes the report of a November 2004 VA examination.  
Following a physical examination and review of the complete 
claims file, which included a detailed discussion of the 
veteran's in-service and post-service medical history, the 
examiner offered the opinion that it was "not at least 
likely as not that the veteran's postoperative herniated disc 
and other current back disorder" were related to the lumbar 
punctures in service.  The examiner supported his opinion by 
noting that the radicular symptoms recorded by Dr. Beuker 
were unlike anything documented in the veteran's service 
medical records.  In this regard, he noted that the service 
medical records were completely absent any complaints of low 
back pain.  He added that there was no evidence of complaints 
of acute radiculopathy or severe low back pain following any 
of the lumbar punctures.  He acknowledged that the veteran 
may have experienced intermittent problems with low back pain 
since age 19, but that such complaints were very distinct 
from the radiculopathy that he was identified as having in 
1974.  The examiner stated that he felt that the veteran 
"innocently" did not understand anatomy and the various 
types of back problems, to include the distinction between 
chronic low back pain or strain and a herniated disc.  He 
added that there was "no real strong evidence" that the 
small needle used for a lumbar puncture caused permanent back 
problems, and there was "not any significant evidence that 
it is any way related to later," in this case eight-year 
later, to his herniated disc and radiculopathy.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

In the present case, the opinion contained in the November 
2004 VA examination report clearly outweighs the October 2001 
opinion from Dr. Olsen.  The November 2004 opinion included a 
very detailed and careful discussion of the veteran's medical 
history since active service, which involved reviewing his 
complete claims file.  The examiner also provided a 
thoughtful and complete rationale to support the negative 
opinion that he gave.  By contrast, the opinion from Dr. 
Olsen included absolutely no rationale and was based mostly 
on the history provided to him by the veteran.  There is no 
indication that Dr. Olsen's opinion was based on a review of 
the claims file, to include the veteran's service medical 
records.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b). In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for lumbar spine disability and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for lumbar spine disability 
is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


